DETAILED ACTION
	Claims 1-2, 4-9, 12-24, 26, 28-50 are currently pending.  Claims 1-2, 4-5, 8-9, 12-21, 26, 28-35 and 49-50 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2020 has been entered.
 Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 06/04/2020 response will be addressed to the extent they apply to current rejection(s).
	Modified Rejections:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 8-9, 12-21, 26, 28-35 and 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 49 is directed to ‘wherein the tissue shield is formed without the use of chemical or physical crosslinking procedures and wherein the gelatin and chitosan form inter-molecular complexes through electrostatic interaction’.  The metes and bounds of ‘physical crosslinking procedures’.  The instant specification provides examples of physical crosslinking methods, such as microwave energy, dehydrothermal treatment and UV- irradiation (page 2, lines 10-20) however this is not a definition and therefore does not provide clear metes and bounds to the instant claim.  It is unclear where the limits of physical crosslinking would stop, does it include physical mixing causing chain entanglements and ionic complex formation?  Oyama further teaches physical crosslinking is performed using interactions other than covalent bonds such as ionic interaction (abstract).  Thus it is unclear how the claims do not use physical crosslinking however still form inter-molecular complexes through electrostatic interaction.  For examination purposes the claim will be deemed to be met if the specific forms of physical crosslinking are not present from the instant specification, microwave energy, dehydrothermal treatment and UV irradiation.
Claim 13 is directed to desired dissolution rate being determined by a ratio of gelatin to chitosan in the tissue shield.  The term “desired dissolution” in claim 13 is a relative term which renders the claim indefinite.  The term "desired dissolution" is not 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1-2, 4-5, 12-17, 26, 28-33 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,572,906 (previously applied), US 5,891,558 (previously applied), US 2004/0030406 (previously applied) and Haider (previously applied) as evidenced by Friess (previously applied).
	Regarding claim 1, the limitation of a tissue shield comprising: gelatin, chitosan; and a material that increases the flexibility and/or reduces the brittleness of the tissue shield, wherein the material is present in an amount of from about 5 to about 30% by weight of the total dry weight of the tissue shield; wherein the tissue shield is biocompatible and biodegradable in biological environments is met by the ‘906 patent teaches a surgical dressing for the protection of wounds during the healing process (‘tissue shield’).  The dressing comprises a blend of gelatin and chitosan and a compatible plasticizer in an amount of 0-40% w/w based on the combined weight of gelatin and chitosan (abstract).  The ‘906 patent teaches a liquid composition comprising 10 parts gelatin, 9 parts chitosan, 4 parts glycerol and 470 parts water (column 10, lines 25-30). Drying of the film is taught (column 10, lines 25-30).  The dried film would contains 10 parts gelatin, 9 parts chitosan, 4 parts glycerol, which is 17.4% glycerol by dry weight of the film (4 parts glycerol/ (10 parts gelatin + 9 parts chitosan + 4 parts glycerol) * 100 = 17.4%).  The ‘906 patent teaches the application of the film to 
	Regarding claim 12, the limitation of wherein the tissue shield has a dissolution rate is met by the ‘906 patent teaching mixture of gelatin, chitosan and glycerol (column 10, lines 25-30, column 10, line 65 to column 11, line 10).  The ‘906 patent teaches the claimed structure, and thus would necessarily have a dissolution rate, absent factual evidence to the contrary, as a specific dissolution rate is not required.
	Regarding claim 13, the limitation of wherein the desired dissolution rate is determined by a ratio of gelatin to chitosan in the tissue shield, wherein an increased ratio of gelatin to chitosan correlates to an increased dissolution rate is met the ‘906 patent compositions with gelatin and chitosan (column 10, lines 25-30) and thus teach a pre-selected ratio.  The ‘906 patent teaches a composition including gelatin and chitosan, and thus the addition of gelatin would necessarily result in an increased dissolution rate.
	Regarding claim 14-15, the limitation of wherein the gelatin is present in an amount of from about 5 to about 70%, 6-65%, by weight of the total dry weight of the tissue shield is met by the ‘906 patent teaches a liquid composition comprising 10 parts gelatin, 9 parts chitosan, 4 parts glycerol and 470 parts water (column 10, lines 25-30). Drying of the film is taught (column 10, lines 25-30).  The dried film would contains 10 parts gelatin, 9 parts chitosan, 4 parts glycerol, which is 43.5% gelatin by dry weight of 
	Regarding claim 16-17, the limitation of wherein the chitosan is present in an amount of from about 5 to about 70%, 6-65%, by weight of the total dry weight of the tissue shield is met by the ‘906 patent teaches a liquid composition comprising 10 parts gelatin, 9 parts chitosan, 4 parts glycerol and 470 parts water (column 10, lines 25-30). Drying of the film is taught (column 10, lines 25-30).  The dried film would contains 10 parts gelatin, 9 parts chitosan, 4 parts glycerol, which is 39.1% gelatin by dry weight of the film (9 parts chitosan/ (10 parts gelatin + 9 parts chitosan + 4 parts glycerol) * 100 = 39.1%).
	Regarding claim 26, the limitation of wherein the material is selected from a group which includes glycerol is met by the ‘906 patent teaching glycerol (column 10, lines 25-35).
	Regarding claim 28, the limitation of wherein the material is present in an amount of from about 5 to about 15% by weight of the total dry weight of the tissue shield is met the ‘906 patent teaches a liquid composition comprising 10 parts gelatin, 9 parts chitosan, 4 parts glycerol and 470 parts water (column 10, lines 25-30). Drying of the film is taught (column 10, lines 25-30).  The dried film would contains 10 parts gelatin, 9 parts chitosan, 4 parts glycerol, which is 17.4% glycerol by dry weight of the film (4 parts glycerol/ (10 parts gelatin + 9 parts chitosan + 4 parts glycerol) * 100 = 17.4%).  The ‘906 patent teaches a range of plasticizer can be used, 0-40% w/w of the combined weight of gelatin and chitosan (abstract).  As MPEP 2144.05 recites “where the general 
	Regarding claim 29, the limitation of wherein the tissue shield is flat, tubular or curved is met by the ‘906 patent teaching the film being in sheet form (column 11, lines 20-25).
	Regarding claim 30, the limitation of wherein the tissue shield is hydrated or dehydrated is met by the ‘906 patent teaching a dry film (column 11, lines 20-25).
	Regarding claim 31, the limitation of wherein the tissue shield is a wound shield is met by the ‘906 patent teaching a surgical dressing for the protection of wounds (abstract).
	Regarding claim 32, the limitation of wherein the tissue shield has a thickness of form about 0.02 mm to about 0.35 mm is met by the ‘906 patent teaching the dry film having a thickness of 0.1 mm (column 11, lines 20-25).
	Regarding claim 33, the limitation of wherein the tissue shield is an ophthalmic shield is met by the '906 patent teaching a surgical dressing for the protection of wounds (abstract) wherein the dry film is transparent (column 11, lines 20-25).  The ‘ophthalmic’ is intended use.  The film taught by the ‘906 patent would be capable of use as an ophthalmic shield, and thus meets the claim limitation absent factual evidence to the contrary.

	The ‘906 patent does not specifically teach a reinforcer that is water swellable, has a fibrous structure and provides mechanical strength (claim 1).

	The ‘906 patent does not specifically teach wherein the reinforcer maintains a desired shape of the tissue shield (claim 2).
	The ‘906 patent does not specifically teach the reinforcer selected from a group including fibrous polypeptides (claim 4), selected from the group including collagen (claim 5).
	The ‘906 patent does not specifically teach wherein the tissue shield is formed without the use of chemical or physical crosslinking procedures and wherein the gelatin and chitosan form intermolecular complexes through electrostatic interaction (claims 1).
	The ‘558 patent teaches biopolymer foams used for tissue repair and reconstruction (abstract).   The biopolymer foam may be used as skin substitutes or skin dressings (column 3, lines 40-50).  Biopolymer fibers such as collagen fibers and collagen fabrics are taught to be used in the biopolymer foam constructs.  Bio polymers are taught to include proteins (column 5, lines 1-20).  Reinforcing material is taught to be added to the biopolymer solutions, wherein such reinforcing materials include biopolymer fibers, threads, e.g. collagen threads (column 8, lines 60-67).  When placed in a buffer the fiber is taught as softened (column 9, lines 25-30) and the collagen fiber is taught as insoluble (column 9, lines 55-60).  The skin dressings are taught to be used for burns, scars and skin ulcers (column 13, lines 40-45).  The ‘558 patent does not specifically recite the reinforcer is swellable, however the elected collagen fibers are taught and the structure limitations of being fibrous and insoluble collagen are taught, 
	 The ‘406 publication teaches a three dimensional structure which may be transplanted into the living body including a scaffold layer (abstract).  The scaffold has a composition suitable for culture of cells to be transplanted and may be formed of material which may be placed in the living body.  They are preferably biodegradable materials and include collagen, gelatin and chitosan to be used singly or in combinations of two or more [0031] (teaching biocompatible and biodegradable matrix).
Haider teaches gelatin-chitosan blend membrane.  Electro-mechano-chemical blending behaviors of gelatin-chitosan blend system were struded.  The blend system showed improved material properties compared to pure gelatin.  The enhanced properties could be explained by introduction of free OH, NH2 and NHOCOCH3 groups of the amorphous chitosan in the blend and the network structure through the electrostatic interaction between the ammonium ions of chitosan and the carboxylate ions of gelatin (abstract).  The gelatin used I type B gelatin (materials), thus making it prima facie obvious to use the specific gelatin type B in a mixture with chitosan to form a membrane for the gelatin taught by the ‘906 patent used to form a skin dressing with gelatin.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the collagen fibers taught by the '558 patent (column 9, lines 55-60) in the surgical dressing taught by the '906 patent (abstract) because the '558 patent teaches the additional of reinforcing materials to a biopolymer solution to form materials used of skin dressings (column 8, lines 60-67, column 13, lines 40-45).  One of ordinary skill in the art at the time the invention was made would 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made that electrostatic interaction would occur between the gelatin and chitosan taught by the’ ‘906 publication because Haider teaches gelatin and chitosan blend systems have electrostatic interaction between the ammonium ions of chitosan and the carboxylate ions of gelatin (abstract).  One of ordinary skill in the art would have a reasonable expectation of success in the electrostatic interaction as the ‘906 patent teaches a polymer which includes free amine groups (chitosan) available for .
Claims 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,572,906, US 5,891,558, US 2004/0030406 and Haider as applied to claims 1-2, 4-5, 12-17, 26 and 28-33 and 50 above, and further in view of WO 2008/157643 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 4-5, 12-17, 26 and 28-33 are taught by the combination of the ‘906 patent and the ‘558 patent.  
The combination of references does not teach further comprising one or more of an additive and a pharmaceutical agent (claim 18) wherein the pharmaceutical agent includes the elected silver sulfate (claims 19-21).
The ‘643 publication teaches antimicrobial compositions having silver for the treatment of a subject and for conferring antimicrobial protection to an object (abstract).  The antimicrobial properties are taught for wound dressings and other objects (page 1, lines 28-30).  The antimicrobial may be used for eye infections (page 4, lines 19-22).  The silver may be silver sulfate (claim 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the silver sulfate taught by the ‘643 publication on the device taught by the ‘906 patent because the ‘643 publication teaches the use of silver to confer antimicrobial protection to an object (abstract).  One of ordinary skill in the art at the time the invention was made would be motivated to use the silver sulfate taught by the ‘643 publication on the wound dressing taught by the ‘906 patent because .
Claims 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,572,906, US 5,891,558, US 2004/0030406 and Haider as applied to claims 1-2, 4-5, 12-17, 26 and 28-33 and 50 above, and further in view of US 2008/0243095 (previously applied) and US 4,946,450 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 4-5, 12-17, 26 and 28-33 are taught by the combination of the ‘906 patent and the ‘558 patent.  
The combination of references does not specifically recite an ophthalmic shield (claim 33).
The combination of references does not teaches the shield comprising a single curvature of about 0.02 to about 0.06 mm thickness and radius of base curvature of about 9 to about 12.25 mm and a diameter of about 14 mm to about 20 mm (claim 34).
The combination of references does not teach wherein said shield is configured as a curved disc or ring having an aperture therein (claim 35).
The ‘450 patent teaches therapeutic eye shield comprising collagen and is used as drug delivery device following ophthalmic surgery or wounding (abstract).  The 
The ‘095 publication teaches a device comprising biocompatible material configured to be conform to the curvature of the eye such that the device surrounds but does not cover the cornea.  The device may cover a site of one or more incisions (abstract).  The device may be formed of biocompatible material including collagen and poly(saccharides) [0026].  The device is used to cover surgical incisions on the eye [0035].  The device may be transparent or translucent [0045].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the surgical dressing taught by the '906 patent for use on the eye as taught by the '450 patent and the '095 publication because the '906 patent teaches the use of the surgical dressing for protection of wounds during the healing process and the ‘450 patent teaches eye shields being using following ophthalmic surgery or wounding (abstract) and the ‘095 publication teaching the device covering surgical incision sites (abstract, [0035]).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘450 patent teaches the eye shield comprising collagen, the ‘095 publication teaches devices used on the eye comprising collagen and polysaccharides [0026] and the combination of references teaches the wound protection device comprising chitosan (abstract, ‘906 patent) a polysaccharide and collagen (column 8, lines 60-67, ‘558 patent).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘095 publication teaches the desire for transparent or translucency [0045] and the ‘096 patent teaches the film is transparent .
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,572,906, US 5,891,558, US 2004/0030406 and Haider as applied to claims 1-2, 4-5, 12-17, 26 and 28-33 and 50 above, and further in view of US 2006/0088589.
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 4-5, 12-17, 26 and 28-33 are taught by the combination of the ‘906 patent and the ‘558 patent.  
The combination of references does not specifically teach wherein the insoluble collagen fibers are present in an amount of form about 3 to about 8% by weight of the total dry weight of the tissue shield (claim 8) or 3.5 to 39% (claim 9).
The ‘589 publication teaches reinforced absorbable multilayered wound dressings comprising a nonwoven fabric (abstract).  The fabric is taught to be 5-50% by weight based on the dressing [0018].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the amounts of fabric taught by the ‘589 publication for the reinforcing material include biopolymer fibers, threads, e.g. collagen threads (column 8, lines 60-67) taught by the ‘558 patent because the ‘589 publication teaches known amounts of reinforcing material to be used in wound dressings (abstract, [0018]).  One of ordinary skill in the art at the time the invention was made would have a .

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,572,906, US 5,891,558, US 2004/0030406 and Haider as applied to claims 1-2, 4-5, 12-17, 26 and 28-33 and 50 above, and further in view of US 5,399,361 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 4-5, 11-17, 26 and 28-33 are taught by the combination of the ‘906 patent,  the ‘558 patent and the ‘589 publication.  
Regarding claim 49, the limitation of about 42% gelatin, about 42% chitosan and about 12% polyethylene glycol wherein the ophthalmic shield is biocompatible and biodegradable in biological environments is met by the ‘906 patent teaches a liquid composition comprising 10 parts gelatin, 9 parts chitosan, 4 parts glycerol and 470 parts water (column 10, lines 25-30). Drying of the film is taught (column 10, lines 25-30).  The dried film would contain 10 parts gelatin, 9 parts chitosan, 4 parts glycerol, which is 17.4% glycerol, 43.5% gelatin and 39.1% chitosan.  The ‘906 patent additionally teaches a range for the plasticizing agent (abstract).  The ‘589 publication teaches 5-
	Regarding the limitation of wherein the tissue shield is an ophthalmic shield is met by the '906 patent teaching a surgical dressing for the protection of wounds (abstract) wherein the dry film is transparent (column 11, lines 20-25).  The ‘ophthalmic’ is intended use.  The film taught by the ‘906 patent would be capable of use as an ophthalmic shield, and thus meets the claim limitation absent factual evidence to the contrary.
	Regarding the limitation of wherein the ophthalmic shield is not cross-linked is met by the ‘906 patent teaching the combination of gelatin, chitosan and glycerol being mixed and dried to form the film (column 10, lines 25-35), wherein crosslinking and crosslinking agents are not taught.
The combination of references does not specifically teach polyethylene glycol.
The ‘361 patent teaches a collagen containing sponge comprising gelatin and an active ingredient for wound healing (abstract).  Additives are taught to be added to the sponge to obtain the desired characteristics such as flexibility (column 4, lines 5-10).  The improved flexibility can be obtained by addition of a plasticizer such as polyethylene glycol in an amount of from 0 to 100% amount collagen most preferably about 10 to 30% by weight of collagen (column 4, lines 10-16).
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.   
One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘361 patent and the ‘906 patent are both directed to applications to wounds (‘361: abstract; ‘906: abstract).
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues that the claims have been amended to address the 112 second paragraph rejections.
	In response the rejection over claim 13 is modified as Applicant has not amended the claims to remove desired dissolution rate.  Upon further consideration a 112 second 
	Applicant argues Haider only considered gelatin-chitosan lends in order to clarify potential use of this blend system as an actuator.  Haider fails to disclose how gelatin and chitosan may interact in a tissue shield further comprising a reinforcer and a material that includes the flexibility and/or recites the brittleness of the tissue shield.
	In response, Haider teaches gelatin and chitosan form electrostatic interactions between the carboxyl groups of gelatin and the amine groups of chitosan.  The instant claims (claim 1) allows for electrostatic interactions wherein the tissue scaffold is not crosslinked.  The ‘906 patent teaching the combination of gelatin, chitosan and glycerol being mixed and dried to form the film (column 10, lines 25-35, column 4, lines 3-10), wherein crosslinking and crosslinking agents are not taught.  Thus the components are taught to be mixed and thus allowed to interact and wherein a film is formed, Haider teaches the specific type of interaction that would occur in the mixing of gelatin and chitosan which is taught as present by the ‘906 patent.
	Applicant argues none of the cited references teaches or suggest a reinforced tissue shield that is not cross-linked let alone one in which the tissue shield is formed without the use of chemical or physical crosslinking procedures and wherein the gelatin and chitosan form intermolecular complex through electrostatic interaction.
	In response, Haider teaches gelatin and chitosan form electrostatic interactions between the carboxyl groups of gelatin and the amine groups of chitosan.  The instant claims (claim 1) allows for electrostatic interactions wherein the tissue scaffold is not crosslinked.  The ‘906 patent teaching the combination of gelatin, chitosan and glycerol 
	Applicant argues the ‘643 publication or the ‘450 patent or the ‘589 publication or the ‘361 patent do not cure the deficiencies of the ‘906 patent, the ‘558 patent, the ‘406 publication.
	In response, Applicant’s arguments regarding the ‘906 patent, the ‘558 patent, the ‘406publication are addressed when first presented.
	Conclusion
	No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613